OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by order of this court on January 13, 1970.
The petition of the Grievance Committee alleges that in February 1988 respondent deposited in his trust account the sum of $5,872.75 belonging to his client. Over the next several *339months, respondent failed to respond accurately to many requests by his client regarding the status of the funds. Thereafter, respondent made withdrawals reducing the balance of the account below the amount belonging to his client, and on at least two occasions between March and July 1989 the account was overdrawn. On September 21, 1989, prior to the filing of the petition herein, respondent made total reimbursement to the client.
Respondent has admitted the allegations in the petition. In failing to maintain true and correct records of clients’ fiduciary accounts, respondent is guilty of violating 22 NYCRR 1022.5 (b), a rule of this Department, and Code of Professional Responsibility DR 9-102, DR 9-102 (B) (3), and DR 1-102 (4).
In determining an appropriate sanction, we note that on October 2, 1987 the Seventh District Grievance Committee determined that respondent had failed to preserve and identify funds collected on behalf of a client in violation of DR 9-102. Respondent was given a Letter of Admonition that strongly suggested that he "keep and maintain individual client ledger sheets reconciled with your trust account balances in the future”.
We conclude that respondent should be suspended from the practice of law for a period of two years and until the further order of this court.
Dillon, P. J., Callahan, Doerr, Denman and Green, JJ., concur.
Order of suspension entered.